         Case 1:20-cr-00188-JSR Document 87 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                            20-cr-00188 (JSR)
                  -against-

 RUBEN WEIGAND,

                     Defendant.



                              NOTICE OF FILING OF LETTER

      PLEASE TAKE NOTICE that attached is a letter to Hon. Jed R. Rakoff from Andrew J.

Levander dated August 18, 2020 re: Stay of Removal to New York.

Dated: New York, New York
       August 18, 2020                        DECHERT LLP


                                              By: /s/ Andrew J. Levander
                                                  Andrew J. Levander
                                              andrew.levander@dechert.com
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036-6797
                                              Tel.:(212) 698-3500
                                              Fax: (212) 698-3599

                                              Attorneys for Ruben Weigand
